775 So. 2d 1000 (2000)
Johnny Ray GAFFNEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D00-1936.
District Court of Appeal of Florida, Fifth District.
December 22, 2000.
Rehearing Denied January 24, 2001.
Johnny Ray Gaffney, Polk City, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Lori E. Nelson, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. Based on defendant's numerous and successive pro se filings, we hold that Mr. Gaffney is precluded from filing any additional pro se appeals, pleadings, motions or petitions relating to his conviction and sentence in trial court case number 00-0188-CA-53, unless reviewed and signed by an attorney licensed to practice in the State of Florida. Rahymes v. State, 730 So. 2d 420, 422 (Fla. 5th DCA), cause dismissed, 733 So. 2d 516 (Fla.1999); Davis v. State, 705 So. 2d 133, 135 (Fla. 5th DCA 1998); Isley v. State, 652 So. 2d 409, 410-411 (Fla. 5th DCA 1995). See also Lockett v. State, 769 So. 2d 1141 (Fla. 5th DCA 2000).
COBB, SAWAYA and ORFINGER, R.B., JJ., concur.